347 F.2d 986
Clarence Duke McGANN, Appellant,v.UNITED STATES MARSHAL, DISTRICT OF MARYLAND, Appellee.Clarence Duke McGANN, Appellant,v.UNITED STATES of America, Appellee.
No. 9725.
No. 9726.
United States Court of Appeals Fourth Circuit.
Argued July 2, 1965.
Decided July 6, 1965.

Appeals from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Judge.
Lowell R. Bowen, Baltimore, Md. (Court-assigned counsel) for appellant.
Ronald T. Osborn, Asst. U. S. Atty. (Thomas J. Kenney, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, SOBELOFF, Circuit Judge, and BUTZNER, District Judge.
PER CURIAM:


1
For the reasons stated by the District Judge in his opinion, 233 F.Supp. 419, the denial of the petition to vacate the Maryland sentence under 28 U.S.C. § 2255 is affirmed. This makes it unnecessary to consider the jurisdiction of the District Court of Maryland to entertain a habeas corpus petition attacking the New York conviction.


2
Affirmed.